Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 nellefson@pihq.com PIZZA INN, INC. REPORTS RESULTS FOR FISCAL YEAR 2010 Company Delivers 16% Pre-tax income growth despite tough economic conditions The Colony, Texas – September 16, 2010 PIZZA INN, INC. (NASDAQ:PZZI) today reported net income of $1.2 million, or $0.15 per share, for the fiscal year ended June 27, 2010, versus net income of $1.2 million, or $0.14 per share, for the prior fiscal year. Highlights for the fourth quarter and fiscal year 2010 included: · Pre-tax income from continuing operations was $2.2 million for fiscal 2010 compared to $1.9 million for the prior fiscal year, an increase of 16% compared to the prior fiscal year. · The Company opened more restaurants than it closed for the first time in eleven years.The opening of 25 restaurants during the fiscal year is the most in 5 years, while the closing of 22 restaurants during the year is the least in 13 years. · Comparable domestic buffet restaurant sales decreased 7% for both fiscal 2010 and for the fourth quarter compared to the prior fiscal year. · Total comparable domestic restaurant sales decreased 8% for both fiscal 2010 and for the fourth quarter compared to the prior fiscal year. Charlie Morrison, President and CEO, commented, "We battled through a difficult operating environment in the past year and managed to grow pre-tax income by 16%, which demonstrates the improvements we have made.A net increase in store openings in the year demonstrates the commitment we have made to restoring growth to the brand.Fiscal year 2011 is set up to continue this momentum with more scheduled openings of both company-owned and franchised new restaurants.” Certain statements in this press release, other than historical information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and are intended to be covered by the safe harbors created thereby. These forward-looking statements are based on current expectations that involve numerous risks, uncertainties and assumptions.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond Pizza Inn’s control.Although the assumptions underlying these forward-looking statements are believed to be reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that any forward-looking statements will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that Pizza Inn’s objectives and plans will be achieved. Pizza Inn, Inc. (www.pizzainn.com) is an owner, franchisor and supplier of a system of restaurants operating domestically and internationally under the trademark “Pizza Inn.”The Company and its distribution division, Norco Restaurant Services Company, are headquartered in The Colony, Texas.The Company’s common stock is listed on the Nasdaq Capital Market under the symbol “PZZI.” PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 27, June 28, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Severance - 68 Provision for bad debts 75 Litigation costs Interest expense 62 57 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of income tax benefit ) ) NET INCOME $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted PIZZA INN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 27, June 28, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $178 and $203, respectively Income tax receivable 80 Inventories Property held for sale 16 17 Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Deferred income tax assets 48 86 Deposits and other 81 $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt - Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues, net of current portion Bank debt Other long-term liabilities 27 37 Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 shares;outstanding 8,010,919 shares Additional paid-in capital Retained earnings Treasury stock at cost 7,119,400 shares ) ) Total shareholders' equity $ $ PIZZA INN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended June 27, June 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Provision for bad debt 75 Stock compensation expense Deferred income taxes ) 88 Changes in operating assets and liabilities: Notes and accounts receivable ) Income tax receivable ) Inventories ) 25 Accounts payable - trade ) ) Accrued expenses ) Prepaid expenses and other ) 80 Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (payments) borrowings of long-term bank debt ) Purchases of treasury stock - ) Cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $
